United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1072
                                    ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * Eastern District of Arkansas.
Lewis Barnes,                             *
                                          *          [UNPUBLISHED]
              Appellant.                  *
                                    ___________

                                    Submitted: September 12, 1997
                                            Filed: September 23, 1997
                                    ___________

Before BEAM, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.

      Lewis Barnes appeals his convictions following a conditional guilty
plea of being a felon in possession of a firearm pursuant to 18 U.S.C.
§ 922 (a)(6). Counsel filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), and was granted leave to withdraw. Barnes did not file
a pro se supplemental brief.

      On appeal Barnes asserts that the district court erred in denying his
pretrial motion to dismiss. Specifically, Barnes argues that his federal
prosecution following an unsuccessful state prosecution constituted a
double jeopardy violation. Our de novo
review reveals no error in the district court&s denial of Barnes&s motion
to dismiss on double jeopardy grounds, as Barnes&s prosecution was
permissible under the dual sovereignty doctrine, and no exceptions apply.
See United States v. Basile, 109 F.3d 1304, 1306-07 (8th Cir. 1997),
petition for cert. filed, No. 97-5057 (June 26, 1997), and petition for
cert. filed, 66 U.S.L.W. 3129 (July 25, 1997) (97-171)

      Having carefully reviewed counsel’s submission and the record in
accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no
nonfrivolous issues.

     Accordingly, we affirm the judgment of the district court.

     A true copy.

           Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-